Title: From Abigail Smith Adams to Dolley Payne Todd Madison, 14 May 1815
From: Adams, Abigail Smith
To: Madison, Dolley Payne Todd



Dear Madam
Quincy May 14th 1815

My Grandson William Stuben Smith, having returnd from abroad, declines the honour which I have been informd, was intended him by the President, as secretary of Legation, to the Mission to England. His Brother, John Adams Smith, has written to me; to request of the President, the appointment, if he Should deem it proper to grant it to him.
As Congress do not allow a private Secretary to their Foreign Ministers, they are placed in rather a dissagreable Situation, if a Secretary of Legation is appointed, who is a Stranger to them, and in whom they may not be able to place a confidence in.
Mr Smith who will have the honour to deliver you this Letter, has been Educated to the Bar, is a young Gentleman of correct principles, and by no means addicted to dissipation.
unaccustomed to ask favours of this Nature for Friends or connections—I have the matter addrest you Madam, than the President, altho I have never had the pleasure of a personal accquaintance with you, that I may thus introduce myself to you, and embrace the opportunity of expressing my esteem for your Character, and respect for the President, and with these Sentiments / I Subscribe myself / your Humble Servant
Abigail Adams